Title: From Thomas Jefferson to Samuel Cox, 14 April 1781
From: Jefferson, Thomas
To: Cox, Samuel



Sir
Richmond April 14th. 1781

I have received your Application on behalf of the Militia from the Counties of Loudoun and Fauquier and laid it before the members of the Council present. We are sensible that the Circumstances of hardship therein described are just and have to lament that the Public situation should have called such hardships into Existence, but they must perceive that it will be vain for them to sow or plant and leave the enemy to reap. This will inevitably be the Case unless opposition be made at the Threshold of our Country; Let the enemy once in and they add to their Strength whatever they take from us, and multiply our work if not render it desperate. We have at present no defence [to] rely on but the Militia and necessity has obliged us to fix their Tours to two Months from the time of their joining till they leave the Army.
We have called for reliefs from the Counties of Loudoun and Fauquier to be at Head Quarters by the 1st. Day of May. To discharge the former before the Arrival of the latter you must be sensible would occasion a fluctuation of force which would expose the rest of the Army to certain Ruin; we must therefore require the Continuance of the present force from those two Counties until the Arrival of their Reliefs from their respective Counties, only promising that they shall be discharged on the 7th. of May should those reliefs be not then arrived.
I must rely on the zeal and Activity of the officers from those two Counties (to whom you will be pleased to communicate this) to exert themselves in making their Men sensible how much their own Good and personal Ease constrains us to require that each Division shall perform its equal Tour. I am &c, T.J.
